Citation Nr: 1444611	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to her service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as due to her service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Original jurisdiction in this case is currently with the RO in Los Angeles, California.

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Los Angeles RO in September 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  In this connection, the Board sent the Veteran a letter dated June 20, 2012 asking whether she would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded to this letter, indicating that she did not wish to appear at another hearing and requesting that the Board consider her case on the evidence of record.

In February 2011, the Board remanded the Veteran's appeal for additional evidentiary development.  In September 2012, the Board remanded the Veteran's appeal for additional development again.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the issues on appeal in a December 2012 supplemental statement of the case (SSOC).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was incurred in or is otherwise related to her military service; nor was her sleep apnea caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for obstructive sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate her claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  A September 2012 letter provided information on secondary service connection claims.  The claims were readjudicated in a December 2012 Supplemental Statement of the Case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of relevant service and post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file, including her hearing testimony.  These files together comprise the claims file.  Her service treatment records, VA treatment records, internet articles, private treatment records, and VHA opinions requested by the Board are contained in her claims file.  

VA also provided the Veteran with medical examinations in March 2011 and November 2012.  The Board noted in the August 2012 remand that the March 2011 examination did not address one of the theories of entitlement to service connection for obstructive sleep apnea, and requested another examination and opinion.  The November 2012 examiner reviewed the claims file and examined the Veteran and provided additional opinions.  The Board felt that a VHA opinion would be beneficial, and one was provided in March 2013.  An addendum VHA opinion was provided in February 2014.  In combination, the examinations and opinions now provide sufficient evolution, opinion and rationales.   Therefore, these examinations and opinions in conjunction are adequate for VA decision-making purposes.  Thus VA has complied with the August 2012  remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At her hearing the Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Veterans Law Judge additionally elicited the multiple theories of entitlement to service connection from the Veteran and her representative.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Obstructive sleep apnea is not recognized as chronic under 38 C.F.R. § 3.309, and thus the theory of continuity of symptomatology cannot be used as an alternative method of establishing the second and third elements of service connection.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  VA will not; however, concede aggravation unless there is medical evidence created prior to the aggravation or at any time between aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(b).

In June 2006, the Veteran indicated that she wanted her "sleep condition" awarded under the Gulf War undiagnosed illness regulations.  VA may compensate any Persian Gulf War appellant suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To qualify, a disability cannot be attributed to any known clinical diagnosis, by history, physical examination, and laboratory tests.  Here, the Board notes that the Veteran has several diagnoses associated with her complaints of sleep loss, to include obstructive sleep apnea, GERD and PTSD.  As such, an undiagnosed illness analysis is not appropriate.

Factual Background and Analysis

The Veteran has presented several theories of entitlement to service connection for obstructive sleep apnea, to include: (1) her service-connected gastroesophageal reflux disease (GERD) caused or aggravated her sleep apnea; (2) her service-connected asthma caused or aggravated her sleep apnea; (3) her service-connected posttraumatic stress disorder (PTSD) caused or aggravated her sleep apnea; (4) a combination of her service-connected disabilities caused or aggravated her sleep apnea; or (5) she developed sleep apnea during active service.

The Veteran is currently service-connected for: asthma, PTSD, allergic rhinitis, recurrent urinary tract infections, irritable bowel syndrome (IBS) and GERD, cystic acne, bilateral knee chondromalacia, bilateral knee osteoarthritis, and for an abdominal scar from a cesarean birth.

The Veteran served from November 1988 to August 1995.  Service treatment records do not include a diagnosis of or treatment for obstructive sleep apnea.  A June 1995 record does note complaints of insomnia, mild depression, crying, headaches, fatigue, rash and weight gain after returning from Saudi Arabia in May 1991.  She reported sleeping 3 hours at night before awakening.  A notation was made to rule out Gulf War Syndrome.  On her June 1995 discharge evaluation, the Veteran provided a medical history of frequent trouble sleeping, asthma, shortness of breath, depression or excessive worry, and hay fever.  She indicated she had frequent trouble sleeping since her service in Saudi Arabia.  Her objective medical evaluation did not diagnose obstructive sleep apnea.

In April 1997, the Veteran complained of increased coughing and acid reflux at night.  She was directed to increase usage of her prescription inhalers.  In October 1997, the Veteran was noted to have a nighttime cough due to inadequate asthma medication use.  In February 1999, the Veteran complained of pyrosis at night, up the three times a week.  She was noted to have an obese abdomen, and significant weight gain in the past four years (from 136 to 175 lbs.).  In October 1999, she reported waking in the middle of the night choking on food.  She was assessed with reflux esophagitis.

In June 2000, the Veteran was afforded a VA respiratory examination.  She was using Azmacort and Proventil metered dose inhalers to control her asthma.  In November 2001, use of her inhaled medications for asthma increased.  In April 2002, a VA treatment note showed that her asthma was under "much better control" and rarely needed albuterol or titrate.  She also had better control of her GERD on medication.  It was noted that her GERD possibly contributed to her asthma flare up from reflux.

General medical and Gulf War examinations in January 2003, which did not diagnose obstructive sleep apnea.  Her asthma and GERD were noted to be stable on medication.  While she complained of numerous symptoms that began during her service, the Veteran did not complain of sleep symptoms (either current or in service).

In May 2006, the Veteran was noted to have well-controlled moderate persistent asthma, GERD, and hypertension.  She had minimal night time wheezing symptoms associated with her asthma.  She was noted to have several risk factors for obstructive sleep apnea including poor sleep patterns, snoring, obesity and daytime drowsiness.  She was referred for a sleep study.  In June 2006, she reported her sleep habits have been disturbed since she left service.  Her sleep pattern included going to bed at 12:30-1am, waking at 3-4am to use the restroom with difficulty falling back to sleep, and waking up at 630am to start the day.  She reported daytime drowsiness.  Also, she reported her daughter told her that she snores, and she reported waking roughly once a night with a choking/gasping sensation.  It was noted she had gained more than 40 lbs. in the past 10 years.  

A November 2006 sleep study diagnosed mild obstructive sleep apnea, nasal congestion, and aperiodic leg movements with arousals.  During her December 2006 VA GERD examination, the Veteran reported developing heartburn when she would lie down.  Part of her GERD treatment included sleeping on three pillows to raise her body to have gravity aid in keeping her food down.  She was noted to have mildly disabling GERD.

In May 2007, the Veteran provided several internet articles in support of her claims.  The articles include one which suggests a link between asthma and an increased risk of developing obstructive sleep apnea in young women, an article regarding the commonality of sleep apnea in asthmatics, and an article about the correlation between GERD and sleep apnea.  

In January 2008, the Veteran argued that her sleep apnea was due to her asthma and GERD.  She stated she never claimed sleep apnea in service because she was not aware that she had it, she believed she could not sleep well due to her difficulty breathing and the acid that she produced at night.

In August 2009, the Veteran was noted to rarely use her CPAP machine, but she complained of increased fatigue which she attributed to not sleeping enough.  She would wake up at 4:30 to 5:00 am so she could get to work by 5:00 to 6:00 am.  She stated she felt that she had dyspnea and chest pressure after a trial stop of her asthma medications, but her physician noted that her pulmonary function tests were normal.  She was instructed of the risk of cardiovascular problems if she continued to use asthma medication she did not need.  She was noted to be very asymptomatic regarding her asthma, and that her fear of decreased medication use was psychological.  She was noted to struggle with obesity, as the physician indicated she rarely exercised and did not eat well.  She participated in part of the MOVE program, but then quit.  She was noted to have early diabetes mellitus and hyperlipidemia.  She was not compliant with her obstructive sleep apnea treatment, and she was urged to restart using her CPAP machine to help with her sleep apnea and her weight control.

In September 2010, the Veterans Law Judge asked the Veteran if a physician had ever related her sleep apnea with her asthma or GERD, as she was arguing.  She stated that she had shown her physicians the studies she had submitted but that the physicians' "all keep saying it's just studies that can't be provide and they always gave me the run around."  (Hearing Transcript, p. 4).  She acknowledged that when she asked the sleep clinic if there was a correlation between her asthma, hypertension and sleep apnea it was suggested that her sleep apnea was to her weight.  She testified that "they keep telling me oh because you pick up some weight.  Once you lose the weight, your conditions are going to be gone."  She insinuated that her conditions were not due to her weight because she had the symptoms in service.  Hearing Transcript, p. 4.  She stated she was young and "stressed out" and could not sleep.  She stated she never thought of telling a physician she snored until her allergist asked her in 2005.  Once she reported to her physician that she snored she was given a sleep study and discovered she had sleep apnea.  She then stated she believes she had sleep apnea for over 15 years, but that it was undiagnosed.  She stated she knew she snored because her daughter has told her she did, but the Board notes the Veteran's daughter was born in 1995 (Hearing Transcript, p. 5).  She noted that she was frequently seeing an allergist due to her asthma, but that she would sometimes choke and wake up when she is sleeping.  When she informed her allergist of this, he referred her for a sleep study.  She felt that her doctors would not relate her sleep apnea to service because they did not want to "go out on a limb" for her.  (Hearing Transcript, p. 6).

A December 2010 psychiatric note showed the Veteran was "sleeping through the night still," although this was from 12:30 to 5:30 am.  She stated she was not waking up to "check things."  Fifteen days later she reported she was using her CPAP and sleeping from 11:30 pm to 6:00 am without waking up during the night.

A VA examination in March 2011 noted the Veteran was diagnosed with sleep apnea in 2006.  The examiner failed to provide a medical opinion with supporting rationale as to whether the Veteran's sleep apnea had its onset in, or is otherwise related to her period of active duty service, to include her own documented complaints of in-service sleeping trouble.  Additionally, the VA examiner also failed to discuss the relationship, if any, between the Veteran's sleep apnea disability and her service-connected asthma or her GERD.  The Board remanded for an additional VA examination which included nexus opinions.

VA examinations in November 2012 noted the Veteran's sleep apnea was diagnosed in 2006 after her allergist noted she was a sleep apnea risk due to her poor sleep patterns, snoring, obesity and daytime drowsiness.  The examiner noted the Veteran initially gained weight with her pregnancy in 1994-1995 and has remained overweight.  It was the examiner's opinion that the etiology of the Veteran's sleep apnea was largely due to her endogenous obesity.  When questioned by the examiner regarding her claims of sleep impairment in service, the Veteran noted that her sleep was largely disrupted by "choking on acid," which is "clinically compatible with her service-connected GERD condition."  The examiner then noted that it was "plausible and likely that her service-connected PTSD condition also played a contributing role to her sleep disruption complaints."  The examiner found that there was insufficient evidence to support a nexus between her sleep apnea and her military service due to her lack of in-service complaints/diagnosis/treatment and the presence of other conditions (GERD and PTSD) which "serve as likely etiologies" for her in-service sleep complaints.  

The examiner also noted there is no medical ground to support a nexus or causal relationship between the Veteran's sleep apnea and her service-connected GERD or asthma.  The examiner opined that the Veteran's sleep apnea did not begin in service as there is no evidence of treatment for or complaints of symptoms common to sleep apnea.  It appears the November 2012 VA examiner attributed the Veteran's in-service sleep impairment complaints to a combination of GERD and PTSD.  The examiner did not provide a separate rationale for her opinion that the GERD, asthma and PTSD did not cause or aggravate the Veteran's sleep apnea.

The Veteran is service-connected for PTSD.  A symptom attributed to the Veteran's PTSD, and part of the criteria for her current 50 percent rating for PTSD, is sleep disturbance.  If a Veteran has separate and distinct manifestations relating to the same injury, she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  The Veteran may have several disabilities currently affecting her sleep, including PTSD.  

In February 2013, the Board requested a Veterans Health Administration (VHA) expert medical opinion addressing the numerous causation questions that have arisen in this Veteran's claims appeal.  

In March 2013, a medical opinion was provided by a pulmonologist with the Wilkes-Barre VA Medical Center (VAMC).  The pulmonologist opined that the Veteran's sleep apnea was unlikely to have begun in service because her reported in-service sleep problems were not consistent with a diagnosis of sleep apnea.  She complained of sleep apnea symptoms of snoring and disturbed sleep in 2006.  He noted the Veteran was somewhat obese, which dated back to her 1995 pregnancy, and never successfully resolved.  The pulmonologist also opined that it was unlikely that the Veteran's service-connected GERD and asthma caused or aggravated her sleep apnea because sleep apnea is "an anatomical condition involving the upper airways."  

In an addendum opinion in February 2014, the VA pulmonologist noted that it was less likely than not that her service-connected PTSD aggravated her sleep apnea, as they are "two separate problems in sleep."  He noted that PTSD would cause issues with insomnia, while sleep apnea was a result of the oropharyngeal anatomy, weight, and medication.  "Certainly, a person with insomnia symptoms on top of sleep-disordered breathing, would have the potential to get non-restorative sleep, but PTSD does not affect the severity of sleep apnea."  The examiner noted that it would be impossible to know to what degree sleep apnea could contribute to the Veteran's in-service sleep impairment, but that it was likely that her in-service sleep impairment was due to her PTSD.  He stated that he reviewed the articles provided by the Veteran, and that there were complex relationships between sleep apnea and GERD, where GERD may aggravate sleep apnea.  But, he noted again that sleep apnea is largely a consequence of anatomy and body weight.  "Short of an injury suffered during military service that would predispose one to obesity or cause disruption of the upper airway" there is little that could connect a Veteran's service with a diagnosis of sleep apnea.  He noted that it was likely the Veteran would have been diagnosed with sleep apnea even if she had never served in the military.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is not competent to diagnose obstructive sleep apnea or to associate her symptom of sleep disturbance in service to a diagnosis of sleep apnea six years later.  The medical opinions in the instant case are against a link between the symptoms reported by the Veteran as having been present in service and the current sleep apnea or between the current sleep apnea and her service-connected disabilities.  Additionally, the Veteran has testified that other medical professionals would not associate her sleep apnea with her service-connected disabilities or service, and that everyone has indicated to her that her sleep apnea is due to her obesity.  The questions of causation would require medical expertise to answer.  Accordingly, the Veteran's opinion that the symptoms in service represented sleep apnea, or that the sleep apnea was caused by her service-connected disabilities are not competent evidence.  38 C.F.R. § 3.159(a).  Thus, although the Veteran has been credible in her statements to the VA, there is no indication of symptoms in service that were later related to a diagnosis by a medical professional.  As noted above, the Veteran has indicated that her daughter has told her that she snores, but her daughter was born in 1995, the year she separated from service.  

In this case, the Veteran complained that she had sleep impairment during service.  She reported to the 2012 VA examiner that when she complained of difficulty sleeping in service it was due to chocking on acid at night.  This is a symptom associated with her service-connected GERD that she continued to report during the course of this appeal.  She testified during her 2010 Board hearing that when she had trouble sleeping in service she assumed she was young and "stressed."  She is currently service-connected for PTSD, and part of her 50 percent rating is related to her sleep impairment.

Regarding direct service connection, the 2012 VA examiner and the VHA pulmonologist have both opined that the Veteran's sleep apnea did not begin in service.  The 2012 VA examiner opined that her in-service sleep impairment complaints were likely a combination of GERD and PTSD.  The VHA pulmonologist also found that the evidence did not suggest that she had sleep apnea during service, as her complaints in service (of insomnia) were not consistent with a sleep apnea diagnosis.  Notably, the allergist suggested a sleep study due to the Veteran's report that she snored, her obesity, and her poor sleep habits.  The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the competent opinions of record have found that it is less likely than not that the Veteran's sleep apnea began in service because her symptom of insomnia is not a symptom of sleep apnea, she was not diagnosed with sleep apnea in service, and she was not diagnosed with sleep apnea until 2006, which it was noted to be mild sleep apnea.  The opinions have also pointed to other causes of her in-service insomnia, which include her PTSD (which is supported by her testimony that she thought she was not sleeping due to stress) and GERD (which is supported by the Veteran's statement to the 2012 examiner that she was choking on acid in service).  There are no contrasting competent medical opinions which relate the Veteran's sleep apnea to service.  As noted previously, the Veteran has testified that she attempted to have other physicians and the sleep clinic relate her sleep apnea to service, and they were unwilling to do so, and again related her sleep apnea to her weight.

Regarding her secondary service-connection claims, the Veteran submitted an August 2006 study of 677 women (mothers of children enrolled in a Childhood Allergy and Air Pollution Study).  The study showed that 21 percent of "young adult women" with asthma experienced habitual snoring, the primary symptom of obstructive sleep apnea.  Researchers argued this was significant because there needed to be awareness and early detection of sleep apnea with a sleep study.  The Board notes that this study was carried out by a professor of pediatrics, and the results note that 21 percent of "young adult women" with asthma experience a symptom of sleep apnea.  The article does not actually report an association between asthma and sleep apnea, it merely shows that 21 percent of young women with asthma snore.  While the Veteran had asthma symptoms and treatment in service, there is no indication she snored until more than 10 years after service when her asthma was noted to be well-controlled and asymptomatic.  Moreover, the Board has placed greater probative weight on the opinions offered by medical profession.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that treatise materials are generally not specific enough to show nexus); Herlehy v. Brown, 4 Vet. App. 122 (1993) (in general, medical opinions directed at specific patients are more probative than medical treatises).

A May 2005 article noted that symptoms of sleep apnea and other breathing problems during sleep are common among people with asthma.  The article indicated that sleep studies should be provided for those with continued symptomic asthma even with the use of inhalers and other treatment.  The "study" was noted to be a questionnaire that had been completed by 115 people.  The article argued that sleep apnea would be an aggravating factor for asthma.  

An October 2003 www.webmd.com article noted that GERD symptoms are worse at night.  "Some researchers believe that obstructive sleep apnea results in airway pressure changes that can cause reflux to occur, yet other researchers believe that the reflux of acids may result in spasms of the vocal cords that can lead to sleep apnea."  The article noted it was a "chicken and the egg" question.  The researcher cited noted that "the reflux and apneas aren't consistently occurring at the same time in the patients we've studied, so we suspect they are caused by different mechanisms.  Initially, the thought was that it may cause sleep apnea in adults, but we're not seeing a clear relationship between acid reflux and apnea."

Essentially, the articles in the claims file include information/studies that show that (1) roughly 21 percent of "young adult women" with asthma also snore; (2) sleep apnea may aggravate asthma symptoms, and asthma and breathing problems during sleep are commonly found in the same patients; and (3) that there is no clear relationship between acid reflux and sleep apnea.

The May 2012 VA examiner and the VHA pulmonologist both opined that the Veteran's sleep apnea was not caused or aggravated by her asthma or GERD.  The May 2012 VA examiner simply argued that her sleep apnea did not appear in service, when her GERD, asthma and PTSD manifested.  The VHA pulmonologist reported that according to his medical knowledge GERD and asthma were not thought to cause or aggravate sleep apnea.  He supported this contention by noting that sleep apnea is an anatomical condition involving the upper airways, and consequence of body weight.  He indicated the Veteran would have always been anatomically predisposed to sleep apnea, and her weight was another contributory factor to her development of sleep apnea.  Both the 2012 VA examiner and the VHA pulmonologist indicated that there was nothing to show aggravation of sleep apnea by GERD, PTSD or asthma.

Regarding aggravation, the Board notes that there must be evidence establishing a baseline prior to aggravation of the current level of disability.  Absent such evidence, VA will not concede aggravation.  38 C.F.R. § 3.310(b).  Here, medical records show that she was diagnosed with mild sleep apnea in 2006, 10 years after the manifestation of GERD, asthma and PTSD.  Her medical records from 2002 to the present showed that she had well-controlled mild GERD, well-controlled asymptomatic asthma, and that her PTSD symptoms improved with treatment.  She was repeatedly informed by medical professionals that she needed to lose weight to improve her overall health, and specifically to control her sleep apnea.  She was also sleeping only 5 hours a night due to going to bed at midnight even though she would wake up around 5:00 am to go to work.  The 2012 VA examiner noted that the Veteran underwent a sleep study in 2012 which also showed mild sleep apnea.  As her sleep apnea was diagnosed 10 years after her other disabilities manifested, those disabilities were well-controlled from 2006 to the present, and her sleep apnea severity has remained constant (mild), treatment records do not show that there was a baseline of sleep apnea prior to an "aggravation."  Indeed, the VA treatment records from 2006 to 2013 do not show an increase in sleep apnea symptoms.  In 2010, the Veteran was sleeping more, and reported that her sleep was more restful.

Given the above, the Board finds that the weight of the evidence is against finding a link between current sleep apnea and service or a service connected disease or disability.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's hypertension claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Board requested a VHA addendum opinion from a VA pulmonologist regarding the Veteran's claims for obstructive sleep apnea and hypertension.  Specifically, the Board requested an opinion regarding whether the Veteran's hypertension was due to or began in service, and whether the Veteran's hypertension was caused or aggravated by any of her service-connected disabilities.

In February 2014, the pulmonologist noted that he was "not an expert on hypertension."  While he knew that sleep apnea could aggravate hypertension, he was not aware that her service-connected disabilities would have the potential to aggravate hypertension.  He suggested that a cardiovascular specialist "might better rule on this."

As such, on remand, the RO/AMC should schedule the Veteran for a VA hypertension examination with a medical profession with specific cardiovascular knowledge to provide a nexus opinion.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate ongoing VA treatment records with the claims file/virtual record.

2.  Schedule the Veteran for a VA hypertension examination before a medical professional with sufficient cardiovascular knowledge to provide direct and secondary nexus opinions.  

After review of the record and interview and examination of the Veteran, the examiner should opine:

(a)  Is it at least as likely as not (50/50 probability or greater) the Veteran's hypertension began during or is otherwise due to her active service?

(b)  Is it at least as likely as not (50/50 probability or greater) the Veteran's hypertension was caused by one of her service-connected disabilities (to include treatment for these disabilities)?

(c)  Is it at least as likely as not (50/50 probability or greater) the Veteran's hypertension was aggravated (beyond the natural progression of the disease) by one of her service-connected disabilities (to include treatment for these disabilities)?  

If the examiner determines that the Veteran's hypertension was aggravated, then the examiner must comment on the baseline severity of the Veteran's hypertension prior to aggravation, and cite medical evidence of the baseline if possible.

The examiner is advised that the Veteran's service-connected disabilities currently include: asthma, allergic rhinitis, recurrent urinary tract infection, IBS, GERD, cystic acne, bilateral chondromalacia patella, bilateral medial compartment osteoarthritis of the knees, PTSD, and a residual abdominal C-section scar.

The examiner must provide a complete rational for all opinions expressed.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran, and she should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


